Citation Nr: 0518758	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  99-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1999 decision by the 
RO which denied service connection for PTSD and bilateral 
defective hearing.  A personal hearing at the RO was held in 
December 1999.  

In October 2004, the Board denied service connection for 
bilateral defective hearing and remanded the claim for PTSD 
to the RO for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

3.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in June 1998.  The Board 
concludes that information and discussion as contained in the 
January 1999 rating decision, the statement of the case 
issued in May 1999, the February 2000, May 2004, and January 
2005 supplemental statements of the case (SSOC), and in 
letters sent to the veteran in July 1998, December 2003 and 
2004, and February 2005 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit information concerning his claimed 
stressors; of what evidence was necessary to substantiate the 
claim for service connection; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a hearing at the RO in December 1999.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

The service personnel records show that the veteran was 
assigned to the 18th Replacement Company, 90th Replacement 
Battalion, as a First Cook (E-5), from November 17, 1968 to 
August 24, 1969.  He was not authorized to wear the Combat 
Infantry Badge and did not receive any awards or decorations 
denoting combat.  

The service medical records showed no complaints, 
abnormalities, or diagnosis referable to any psychiatric 
problems.  The veteran specifically denied depression or 
excess worry, frequent trouble sleeping, frequent or 
terrifying nightmares, or nervous trouble of any sort on a 
Report of Medical History for separation from service in 
August 1969.  His psychiatric status was normal on 
examination at that time.  

In a letter received in May 1998, the veteran's wife 
described some of the problems that the veteran had during 
their eight years of marriage.  She reported that he had 
frequent nightmares and sometimes became physical, once 
throwing a mattress over her in the middle of the night.  

In a statement received in September 1998, the veteran 
described a number of stressors in Vietnam.  He reported that 
he was driving back to camp after dropping off civilian mess 
hall workers in Bien Hoa when he shot and killed a VC who was 
hiding in the grass and firing at his truck.  He reported 
that another sergeant ran over a child on the way to Bien Hoa 
and kept on driving.  He said that he worked as a cook during 
the day and pulled guard duty every other night, and that two 
to three times a week he was responsible for clearing the 
barracks during mortar/rocket attacks and was not allowed to 
take cover.  He was also very stressed when his unit came 
under rocket/mortar attacks for six straight days and nights 
in August 1969, but said that he couldn't remember a lot 
about that time.  

At a personal hearing at the RO in December 1999, the veteran 
testified that he was very stressed in Vietnam, particularly 
in June 1969, when they were on red alert for six straight 
days and nights.  His primary job was as a cook and manager 
in a replacement unit during the day, and as a driver every 
other day, including when he was off duty.  He was also 
responsible for clearing out the replacement barracks, 
especially during rocket/mortar attacks.  He reported that 
three men were injured during the attacks, but they were not 
in his immediate area.  However, one round exploded about 20 
to 25 yards away from him on one occasion.  

Medical records from Delaware County Mental Health Clinic, 
received in February 2001, showed that the veteran was 
evaluated in October 2000, after he was arrested for 
threatening to shoot himself at home.  The veteran reported a 
history of physical, psychological, and sexual abuse as a 
child, and severe effects of his service in Vietnam with US 
Army Special Forces.  He reported occasional visions of Jesus 
and Mary and some auditory and olfactory hallucinations all 
involving Jesus and Mary.  He had an intense preoccupation 
with reuniting with his wife.  The diagnoses included major 
depression and PTSD.  

In a statement received in January 2004, the veteran reported 
that he was under rocket/mortar attack for six days and 
nights in April 1969 while assigned to the 18th Replacement 
Company in Vietnam.  He was 1st cook during the day and was 
in bunkers or pulled guard duty at night and hardly slept 
during his time in Vietnam.  Several soldiers were killed or 
wounded in the attacks, but he did not know any of their 
names.  He was also very stressed during the Tet Offensive in 
1969, in which many people were killed or wounded.  

In March 2004, the RO contacted the U.S. Armed Services 
Center for Unit Records Research (CURR) in order to verify 
the veteran's stressors.

A Report of Contact, dated in May 2004, was to the effect 
that a search of records by showed no rocket/mortar attacks 
in Bien Hoa/Long Binh in April 1969.  

In October 2004, the Board remanded the appeal to the RO to 
afford the veteran an opportunity to provide more detailed 
information regarding his claimed stressors in Vietnam and 
any additional information concerning his claim of service 
connection for PTSD.  

In a letter received in December 2004, the veteran indicated 
that he had no additional information to submit.  

A response to a request for confirmation of stressors from 
CURR in February 2005, indicated that there were several 
rocket/mortar attacks on the 29th General Support Group at 
Long Binh in February 1969, but that none involved the 18th 
Replacement Company.  This statement is essentially redundant 
of previously considered information.

A response in February 2005, to several requests for records 
from the Social Security Administration indicated that an 
exhaustive and comprehensive search failed to locate any 
records pertaining the veteran.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (2004).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Analysis

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

The veteran's service personnel records show that he was in 
the Quartermaster Corps and assigned to the 18th Replacement 
Company, 90th Replacement Battalion as a cook.  He was not 
authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  Since the 
veteran did not engage in combat with the enemy, his bare 
allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The only evidence in favor of the veteran 
consists of a secondary diagnosis of PTSD by a private doctor 
which was based entirely on the veteran's self-described 
history of having served in the US Army Special Forces in 
Vietnam.  The report did not note any complaints or symptoms 
referable to Vietnam nor did it include any clinical findings 
indicative of PTSD, such as, flashbacks, startled response, 
or survivor guilt, etc.  

In any event, the Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
opinions of a psychiatrist that alleged PTSD had its origins 
in service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Thus, the Board finds the private diagnosis is of 
little probative value and does not rise to competent 
evidence relating any current psychiatric disorder to 
service.  

The service medical records showed no complaints, 
abnormalities, or diagnosis referable to any psychiatric 
problems, including PTSD during service or at the time of 
separation from service in 1969.  

The first evidence of any psychiatric problem was in October 
2000, when the veteran was arrested after threatening to 
commit suicide.  Treatment records at that time showed he was 
psychotic and had auditory and visual hallucinations, but did 
not indicate that he had any symptoms or complaints of PTSD.  
As indicated above, the secondary diagnosis of PTSD was based 
on a history of having served in Army Special Forces in 
Vietnam, a fact clearly contradicted by his service personnel 
records.  

Furthermore, the Board finds that the veteran's inconsistent 
and contradictory statements concerning his claimed stressors 
raises serious questions as to his credibility.  His 
description stressors during service do not involve any 
particular event that can be verified through CURR.  His 
assertion that he served in Army Special Forces is not 
consistent with the circumstances or conditions of his 
service and is contradicted by his service personnel records.  
His allegation that he killed a VC after he was fired on 
while driving his truck back to Long Binh, is not believable.  
His service personnel records show that he qualified as a 
marksman during basic training, which is the lowest rate for 
firing a weapon.  Given his duty assignment as a cook and 
limited weaponry proficiency, the Board finds it incredulous 
that he would stop his vehicle in the field and return fire 
against an unknown number of enemy, particularly since he has 
never previously reported the incident to anyone.  

The veteran also gave conflicting dates circumstances 
concerning a particularly stressful period when he worked six 
straight days and night and was under rocket/mortar attack.  
In a stressor statement in September 1998, he reported that 
this happened in August 1969; in December 1999, he testified 
that this occurred in June 1969, and in January 2004, he 
reported that it was in April 1969.  He also testified that 
three men were wounded during the attack, but they were not 
in his immediate area.  However, in January 2004, he said 
that several soldiers were killed and injured, but that he 
did not know their names because they were at a replacement 
center.  

The veteran's official service records do not verify the 
alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  At the direction of the October 2004 
remand, the veteran was again asked to provide specific 
information concerning all of the stressors he witnessed in 
Vietnam.  In December 2004, he indicated that he could not 
provide any additional information other than what he has 
provided to date.  Without such information, there is nothing 
the VA can do to assist with verification of stressors.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  Inasmuch as the veteran is unable to provide 
specific information about his claimed stressors, the Board 
finds that no useful purpose would be served in remanding 
this to the RO for additional research through CURR.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  
Furthermore, in this case, the information provided by the 
veteran to the private psychiatrist was inconsistent and 
contradictory, and must be considered suspect.  

After review of all of the evidence of record, the Board 
finds the veteran's assertions regarding his experiences in 
service are not credible.  Additionally, there is no medical 
evidence of a diagnosis of PTSD based on any recognized 
stressor and the constellation of symptoms associated with 
that disorder.  Inasmuch as there is no credible supporting 
evidence to corroborate the occurrence of the alleged 
stressors, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


